DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Bekiares et al. (Publication Number 20160094607), teaches transmitting data derived from an RTP header with a identifier unique, which may be a synchronization source identification number, a next sequential packet number, derived from a previous sequential packet number of the last packet of data of the first media stream, and a next time stamp value, derived from a previous time stamp value of the last packet of data of the first media stream. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “collecting an identification of a source of a data record, a timestamp of the data record and a count of a number of records a data source has added to the stream with that timestamp; generating a unique identification with the identification of the source of the data record, the timestamp of the data record and the count of the number of records the data source has added to the stream with that timestamp; applying the unique 
Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jay A Morrison/
Primary Examiner, Art Unit 2198